El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
La demandante, una mujer adulta, demandó al Estado Libre Asociado porque, según alegó, sufrió un accidente un día de elecciones al caerse de un pupitre de un salón de clases en una escuela pública. El pupitre no se rompió sino que al ella recostarse de dicho mueble, éste se movió y la deman-dante se cayó.
El tribunal de instancia, aunque en su opinión expresó que “El Tribunal es de opinión que el pupitre estaba suelto, pero que no se rompió al caerse doña Ana y que la caída fue por usar ésta el pupitre indebidamente” le impuso al Go-bierno un 75 por ciento de responsabilidad civil porque no se *451le advirtió a la demandante que los pupitres no estaban ator-nillados al piso o en otra forma sujetos al mismo.
En 3 de julio de 1974 dictamos una Orden Para Mostrar Causa que lee como sigue:
“Consideradas las conclusiones del juez de instancia, tengan las partes hasta el día 15 de julio de 1974 para mostrar causa por la que no deba expedirse el auto de revisión y revocar la sentencia dictada.”
La demandante-recurrida ha comparecido a mostrar causa pero no nos ha persuadido de que la sentencia en este caso no debe ser revocada. Deseamos señalar que el no estar el pupitre sujeto al piso y el hecho de que el pupitre tuviese un brazo sobre el cual los estudiantes escriben — razones que aduce la recurrida — no son razones válidas para imponerle responsabilidad al Estado.
A una persona adulta que va a ejercer el importante derecho al sufragio tenemos que presumirle un modicum de inteligencia y de prudencia. El haberse ella recostado del pupitre, que es un mueble relativamente liviano, en forma tal que éste podía ceder y ella caerse, constituyó una falta de debido cuidado de parte de la recurrida.
Se revocará la sentencia dictada en este caso por el Tribunal Superior, Sala de San Juan, en 8 de mayo de 197A
El Juez Asociado Señor Martín, concurre en el resultado sin opinión.